Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hae (US 2005/019313) Dodge et al. (US 2014/ 0337818) further in view of Shuai (US 2016/0117206 A1).
As to claims 1, Hae teaches an apparatus, comprising:
	 the control stream includes multiple sub-streams (stream A of FIG.2 is divided into a Storage Sub-Stream A-1310 and a streaming Sub stream A-2320. The storage sub-stream A-1310 includes Storage Segments A2,A4, and A6, and the Streaming Sub Stream A-2320 includes Streaming Segments A1, A3, A5, and A7.0041) Similarly, stream B of FIG.2 is divided in to a storage sub-stream B-1330 and a streaming sub-stream B-2340. The storage sub-streamB-1330 
barrier clearing circuitry (processors, paragraphs, [15];[21) ; and
	a set of multiple sub-stream processors (terminal, paragraph [36]) each configured to:
	fetch and parse portions of the control stream corresponding to an assigned sub-stream (first, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operations 510.Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a streaming Service from a streaming Server in operation S530.The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal requests that the DVD player transmit storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage un it in the terminal in operation S560.The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, paragraph [51]);

	in response to a neighbor barrier command in the assigned sub-stream that identifies another sub-stream (ending a content reproduction command to a DVD player when a content reproduction command in input by a user; reading additional information from a DVD in the DVD player upon receipt of the content reproduction command; analyzing  the additional information and requesting a Streaming Service from a streaming Server; receiving streaming data from the Streaming Server, requesting that the DVD player transmit storage sub-streams, 

	wherein the barrier clearing circuitry is configured to determine whether to allow the assigned sub-stream to proceed past the neighbor barrier command based on communication of a most-recently-completed command from of a sub-stream processor to which the other sub stream is assigned  (Sending a content reproduction command to a DVD player when a content reproduction command in input by a user;  reading additional information from a DVD in the DVD player upon receipt of the content reproduction command; analyzing the additional information and requesting a Streaming Service from a streaming Server; receiving Streaming data from the Streaming Server; receiving the Storage Sub-Streams and Storing the received Storage Sub-Streams,  receiving real-time Streaming Sub-Streams from the Server; and 
combining the Stored Storage Sub-Streams and the real time Streaming Sub-streams to reproduce content according to the additional information, paragraph [21], First, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operation S510. Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a transmit Storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage unit in the terminal in operation S560. The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, to regenerate and reproduce original Streaming contents according to the additional information, [51]).

	Hae does not teach one or more storage elements configured to store a control stream that includes commands; store a control stream that includes kernels. However, 
Dodge teaches one or more storage elements configured to store a control stream that includes commands (the source command API 110 may be capable of directing the commands contained within the command stream 110 into one or more of the Source command queues 112; The memory504 may store information in data structures including, for example, Vertices. The memory 504 may store commands in the target command queue 138, (paragraphs [18-38]); store a control stream that includes kernels command API110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands (e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]).

	It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of store a control stream that 
Hae and Dodge graphics processor circuitry configured to execute instructions specified by kernels. However, Shuai teaches graphics processor circuitry configured to execute instructions specified by kernel (the mapping may be pre-defined and may remain fixed during execution of a kernel. A pre-defined mapping may be created, at least initially, by programming by a human programmer using an application program interface (API). The programmer may pre-define the mapping by analyzing the program to be executed, based on platform-specific information. The mapping may be reconfigured automatically during execution of a kernel, in response to a change in an environment in which the kernel is running. An example of such a change is changing an allocation of memory. More generally, if more than one kernel executes, each of those kernels may use a different mapping, and each of those mappings may be reconfigured independently of the others in response to environmental changes for its particular kernel, paragraph [16]).
	It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of graphics processor circuitry configured to execute instructions specified by kernels as taught by Shuai into the modified system of Hae and Todge to allow mapping of each original block ID to a new block ID improves certain aspects of program execution, such as scheduling blocks that access the same portion of a memory around the same time.

As to claim 2, Hae teaches wherein the control stream indicates command identifiers assigned to ones of the commands;
	wherein the sub-stream processor (processor, paragraph, [21) is configured to, in response to the neighbor barrier command, communicate a first command identifier of the neighbor barrier command (the “stream additional information'444 includes information on an identifier “stream identifier”432 for identifying a corresponding Stream, and information about Storage Sub-streams 434 and Streaming Sub-Streams 436. A Stream, as a whole, can be made up of Storage Sub-streams or Streaming Sub-Streams, and further includes Stream additional information regarding Storage Sub Streams or Streaming Sub-Streams according to a Boolean value of the information about the Storage Sub-stream 434 or the Streaming Sub-stream 436, each of which is in Boolean data format; and The stream additional information regarding storage Sub-streams or Streaming Sub-streams is recorded as “sub stream additional information, [47-48]; receiving contents additional information (comprising stream ID) regarding a data Structure of at least one of plural media Streams of the multimedia data, claims 6-7);
	wherein the barrier clearing circuitry is configured to determine whether to allow the assigned sub-stream to proceed past the neighbor barrier command based on the first command identifier and a command identifier of the most-recently-completed command from of a sub-stream processor to which the other sub-stream is assigned (the method including: sending a content reproduction command to a DVD player when a content reproduction command in input by a user; reading additional information from a DVD in the reproduction command; First, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operation S510. Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a streaming Service from a streaming Server in operation S530. The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal requests that the DVD player transmit Storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage unit in the terminal in operation S560. The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, to regenerate and reproduce original Streaming contents according to the additional information, [51]).

	As to claim 4, Dodge teaches the control stream includes header information that indicates the sub-stream of subsequent kernels (command API110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands(e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]); commands (a finite number of commands may be stored or a fixed amount of storage may be used. Alternatively, meta data in the Source formatted command stream 122 and the target formatted command stream130 may be used to dynamically manage the command information in the Sources director cache 146 and the target redirector cache, [40-44]).

nalyzes the additional information (information about whether the first Sub-stream or the 
Second Sub-Stream is Storage data or Streaming data, claim 10); and 
	requests a streaming Service from a streaming Server in operation S530.The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal requests that the DVD player transmit storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage un it in the terminal in operation S560.The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, paragraph [51]).
As to claim 7, Dodge teaches sub-stream processor in the set (numerous heterogeneous execution platforms 
, [3]-[8]) is configured to process a stream link command in its assigned sub stream to fetch and parse a secondary control stream (a different approach may be utilized for the source platform 102 to provide for execution of the commands contained in the Source command stream 108 on the target platform 104.One approach may comprise sending, or forwarding, the Source command stream108 to the target platform 104. Forwarding the source command stream 108 

As to claim 8, Dodge teaches the control stream is a compute control stream that indicates compute kernels to be executed by a graphics processor (command API110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands(e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]); a graphics processing unit (GPU, paragraph [15]).

As to claim 12, Dodge teaches wherein the control stream includes header information that indicates the sub stream of subsequent kernels and commands (command API 110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands(e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]); commands (a finite number of commands may be stored or a fixed amount of storage may be used. Alternatively, meta data in the Source formatted command stream 122 and the target formatted command stream130 may be used to dynamically manage the command information in the Sources director cache 146 and the target redirector cache, [40-44]).

As to claim 13, Hae teaches the control stream includes a global substream for parsing by each sub stream processor in the set;
	wherein the global sub stream includes a global barrier command which all sub stream processors in the set are to reach before any of the sub stream processors in the set proceed past the global barrier command (first de-multiplexer which splits streaming sub-streams into plural sub-streams; streaming sub-stream buffers which store the split sub-streams; a second de-multiplexer which divides storage sub-streams into plural storage sub-streams; storage sub-stream buffers which store the divided storage streams; pre-decoding buffers for each type of stream; and media stream decoders which combine the respective storage sub-streams and the streaming sub-streams to yield media streams and which decode the media streams, paragraphs 18-20]).

As to claim 14, Dodge teaches wherein multiple
	sub streams in the control stream include respective stream link commands that indicate to fetch and parse a secondary control stream (a different approach may be utilized for the source platform 102 to provide for execution of the commands contained in the Source command stream 108 on the target platform 104.One approach may comprise sending, or forwarding, the Source command stream108 to the target platform 104. Forwarding the source command stream 108 created by the source application 106 may comprise the Source application 106 sending the command stream 108  to the source command API 110.The source command API 110 may process the Source command stream 108 to create a processed command stream 18.The processed command stream118 may be derived from a logging stream output by the Source command API 110 or another output of the source command API 110.The processed command stream 118 may contain equivalent command information to cause the same execution as the source command stream 108, paragraphs [18]-[20]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hae (US 2005/019313) Dodge et al. (US 2014/ 0337818) further in view of Shuai (US 2016/0117206 A1) further in view of  Sibert (US 2014/0310535 A1).
As to claims 3 and 11, Hae, Dodge and Shuai do not teach the command identifiers are assigned to commands according to a monotonic function. However, Sibert teaches the command identifiers are assigned to commands according to a monotonic function (paragraphs [62]-[67]; the chipset comprising a monotonic counter and being configured to: derive a key from the key derivation function; build a provisioning command related to the key; send the provisioning command to the flash memory, claim 11;)
It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of command identifiers are assigned to commands according to a monotonic function   as taught by Dodge into the modified system of Hae and Dodge to provide data security, and more particularly to security of data stores in a flash memory component.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hae (US 2005/019313) Dodge et al. (US 2014/ 0337818) further in view of Anthony (US 2018/0181489 A1)further in view of Shuai (US 2016/0117206 A1).
As to claims 15, Hae teaches an apparatus, comprising:
	 the control stream includes multiple sub-streams (stream A of FIG.2 is divided into a Storage Sub-Stream A-1310 and a streaming Sub stream A-2320. The storage sub-stream A-1310 includes Storage Segments A2,A4, and A6, and the Streaming Sub Stream A-2320 includes Streaming Segments A1, A3, A5, and A7.0041) Similarly, stream B of FIG.2 is divided in to a storage sub-stream B-1330 and a streaming sub-stream B-2340. The storage sub-streamB-1330 includes B2, B4, and B6, and the streaming sub-stream B-2340 is comprised of B1, B3, and B5, [40-41]); 
barrier clearing circuitry (processors, paragraphs, [15];[21) ; and

terminal, paragraph [36]) each configured to:

	fetch and parse portions of the control stream corresponding to an assigned sub-stream (first, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operations 510.Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a streaming Service from a streaming Server in operation S530.The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal requests that the DVD player transmit storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage un it in the terminal in operation S560.The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, paragraph [51]);

	in response to a neighbor barrier command in the assigned sub-stream that identifies another sub-stream (ending a content reproduction command to a DVD player when a content reproduction command in input by a user; reading additional information from a DVD in the DVD player upon receipt of the content reproduction command; analyzing  the additional information and requesting a Streaming Service from a streaming Server; receiving streaming data from the Streaming Server, requesting that the DVD player transmit storage sub-streams, receiving theStorage Sub-streams ands to ring there received Storage sub-streams, receiving real-time streaming Sub-Streams from the server,[16]-[24]), communicate the identified other 

	wherein the barrier clearing circuitry is configured to determine whether to allow the assigned sub-stream to proceed past the neighbor barrier command based on communication of a most-recently-completed command from of a sub-stream processor to which the other sub stream is assigned  (Sending a content reproduction command to a DVD player when a content reproduction command in input by a user;  reading additional information from a DVD in the DVD player upon receipt of the content reproduction command; analyzing the additional information and requesting a Streaming Service from a streaming Server; receiving Streaming data from the Streaming Server; receiving the Storage Sub-Streams and Storing the received Storage Sub-Streams,  receiving real-time Streaming Sub-Streams from the Server; and 
combining the Stored Storage Sub-Streams and the real time Streaming Sub-streams to reproduce content according to the additional information, paragraph [21];
First, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operation S510. Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a streaming Service from a streaming Server in operation S530. The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal transmit Storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage unit in the terminal in operation S560. The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, to regenerate and reproduce original Streaming contents according to the additional information, [51]).

	Hae does not teach one or more storage elements configured to store a control stream that includes commands; store a control stream that includes kernels. However, 
Dodge teaches one or more storage elements configured to store a control stream that includes commands (the source command API 110 may be capable of directing the commands contained within the command stream 110 into one or more of the Source command queues 112; The memory504 may store information in data structures including, for example, Vertices. The memory 504 may store commands in the target command queue 138, (paragraphs [18-38]); store a control stream that includes kernels command API110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands(e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]).

	It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of store a control stream that includes kernels as taught by Dodge into the modified system of Hae to efficiency enabling 
Hae and Dodge do not explicitly teach non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design . However, Anthony teaches non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design (stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, claim 16).
It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design as taught by Anthony into the modified system of Hae and Dodge to allow improve graphics performance and reduce power consumption, relative to traditional techniques.
Anthony graphics processor circuitry configured to execute instructions specified by kernels. However, Shuai teaches graphics processor circuitry configured to execute instructions specified by kernel(the mapping may be pre-defined and may remain fixed during execution of a kernel. A pre-defined mapping may be created, at least initially, by programming by a human programmer using an application program interface (API). The programmer may pre-define the mapping by analyzing the program to be executed, based on platform-specific information. The mapping may be reconfigured automatically during execution of a kernel, in response to a change in an environment in which the kernel is running. An example of such a change is changing an allocation of memory. More generally, if more than one kernel executes, each of those kernels may use a different mapping, and each of those mappings may be reconfigured independently of the others in response to environmental changes for its particular kernel, paragraph [16]).
	It would have been obvious to one of ordinary skill in the art before effectively filing dated of claimed invention was made to incorporate to teaching of graphics processor circuitry configured to execute instructions specified by kernels as taught byShuai into the modified system of Hae and Todge to allow mapping of each original block ID to a new block ID improves certain aspects of program execution, such as scheduling blocks that access the same portion of a memory around the same time.


	wherein the sub-stream processor (processor, paragraph, [21) is configured to, in response to the neighbor barrier command, communicate a first command identifier of the neighbor barrier command (the “stream additional information'444 includes information on an identifier “stream identifier”432 for identifying a corresponding Stream, and information about Storage Sub-streams 434 and Streaming Sub-Streams 436. A Stream, as a whole, can be made up of Storage Sub-streams or Streaming Sub-Streams, and further includes Stream additional information regarding Storage Sub Streams or Streaming Sub-Streams according to a Boolean value of the information about the Storage Sub-stream 434 or the Streaming Sub-stream 436, each of which is in Boolean data format; and The stream additional information regarding storage Sub-streams or Streaming Sub-streams is recorded as “sub stream additional information, [47-48]; receiving contents additional information (comprising stream ID) regarding a data Structure of at least one of plural media Streams of the multimedia data, claims 6-7);
	wherein the barrier clearing circuitry is configured to determine whether to allow the assigned sub-stream to proceed past the neighbor barrier command based on the first command identifier and a command identifier of the most-recently-completed command from of a sub-stream processor to which the other sub-stream is assigned (the method including: sending a content reproduction command to a DVD player when a content reproduction command in input by a user; reading additional information from a DVD in the DVD player upon receipt of the content reproduction command; First, if a content reproduction command in input by a user, the terminal communicates the command to the DVD player in operation S510. Then, the terminal reads the additional information from the DVD in operation S520. The terminal analyzes the additional information and requests a streaming Service from a streaming Server in operation S530. The terminal receives streaming data from the streaming server in operation S540. In addition, the terminal requests that the DVD player transmit Storage sub-streams in operation S550, and receives the storage Sub-Streams and Stores them in a Storage unit in the terminal in operation S560. The terminal combines the storage sub Streams Stored in the Storage unit and the real-time Streaming Sub-Streams provided by the Streaming Service of the Server, to regenerate and reproduce original Streaming contents according to the additional information, [51]).
As to claim 17, Dodge teaches the control stream includes header information that indicates the sub-stream of subsequent kernels (command API110 using a source command stream108. The source application 106 utilizes the source command stream108 to issue commands(e.g.OpenCL kernels) that the source command API 110 directs to one or more execution devices for execution,[18-20]); commands (a finite number of commands may be stored or a fixed amount of storage may be used. Alternatively, meta data in the Source formatted command stream 122 and the target formatted command stream130 may be used to dynamically manage the command information in the Sources director cache 146 and the target redirector cache, [40-44]).
As to claim 18, Hae teaches the non-transitory computer readable storage medium of claim 15, wherein the control stream (real-time streaming sub-streams, paragraph [54]) includes a global sub stream that each sub stream processor in the set is configured to fetch 
As to claim 20, each sub stream processor in the set (numerous heterogeneous execution platforms , [3]-[8]) is configured to process a stream link command in its assigned substream to fetch and parse a secondary control stream (a different approach may be utilized for the source platform 102 to provide for execution of the commands contained in the Source command stream 108 on the target platform 104.One approach may comprise sending, or forwarding, the Source command stream108 to the target platform 104. Forwarding the source command stream 108 created by the source application 106 may comprise the Source application 106 sending the command stream 108  to the source command API 110.The source command API 110 may process the Source command stream 108 to create a processed command stream 18.The processed command stream118 may be derived from a logging stream output by the Source command API 110 or another output of the source command API 110.The processed command stream 118 may contain equivalent command information to cause the same execution as the source command stream 108, paragraphs [18]-[20]; real-time .


Allowable Subject Matter
Claims 6, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In paragraphs [8]-[12], [30-[33] of (US 2018/0020309 A1)discloses “In the case where the control command is something other than a "play" command, for example a "pause" or "stop" command, the group slave device(s) take the appropriate synchronized commanded action(s), claim 1 an audio system includes a plurality of audio playback devices for providing synchronized playback of streamed audio, wherein each audio playback device of the plurality is configured to receive an audio play command from a master audio playback device and in response to receiving an audio play command from the master audio playback device, transmit 

Allowable Subject Matter
The following claim1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 presented to applicant for consideration: 

1. (Currently Amended) An apparatus, comprising:
graphics processor circuitry configured to execute instructions specified by kernels: one or more storage elements configured to store a control stream that includes kernels and commands, wherein the control stream includes multiple substreams;
 barrier clearing circuitry; and

a set of multiple substream processors, wherein ones of the substream processors are configured to:
fetch and parse portions of the control stream corresponding to an assigned sub stream;
in response to a neighbor barrier command in the assigned substream that identifies another substream, communicate the identified other substream to the barrier clearing circuitry;
;
wherein the control stream indicates command identifiers assigned to ones of the commands;
wherein the substream processor is configured to, in response to the neighbor barrier command, communicate a first command identifier of the neighbor barrier command; and
wherein the barrier clearing circuitry is configured to determine whether to allow the assigned substream to proceed past the neighbor barrier command based on the first command identifier and a command identifier of the most-recently-completed command from of a substream processor to which the other substream is assigned;
in response to a global barrier command in the global substream, a substream processor is configured to indicate the global barrier command to the barrier clearing circuitry and wherein the barrier clearing circuitry is configured to prevent the substream processors in the set from proceeding past the global barrier command until all substream processors in the set [[has]] have reached the global barrier command.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195